 Case 21-03020-sgj Doc 87 Filed 06/10/21                Entered 06/10/21 19:02:31           Page 1 of 26




 ROSS & SMITH, PC
 Judith W. Ross
 State Bar No. 21010670
 Frances A. Smith
 State Bar No. 24033084
 Eric Soderlund
 State Bar No. 24037525
 700 N. Pearl Street, Suite 1610
 Dallas, Texas 75201
 Telephone: 214-377-7879
 Facsimile: 214-377-9409
 Email: judith.ross@judithwross.com
        frances.smith@judithwross.com
        eric.soderlund@judithwross.com

 Counsel for Mary Kathryn Lucas (neé Irving),
 John Paul Sevilla, Scott Ellington, Isaac Leventon,
 and Matthew DiOrio

                       IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE NORTHERN DISTRICT OF TEXAS
                                   DALLAS DIVISION

 In re:                                                     Chapter 11

 HIGHLAND CAPITAL MANAGEMENT, L.P., 1                       Case No. 19-34054-sgj-11

                  Debtor.

                                                            Adversary Proceeding
 UBS SECURITIES LLC AND UBS AG
 LONDON BRANCH,                                             No. 21-03020-sgj

                  Plaintiffs,

 vs.

 HIGHLAND CAPITAL MANAGEMENT, L.P.,

                  Defendant.



          The Debtor’s last four digits of its taxpayer identification number are (6725). The headquarters and
          1

service address for the above-captioned Debtor is 300 Crescent Court, Suite 700, Dallas, TX 75201.
 Case 21-03020-sgj Doc 87 Filed 06/10/21                               Entered 06/10/21 19:02:31                     Page 2 of 26



                                                    TABLE OF CONTENTS
I.         Summary of the Argument ........................................................................................... 1

II.        Factual and Procedural Background ............................................................................5

III.       Argument and Authorities ........................................................................................... 9

      A.   The Debtor Has Agreed to the TRO and Preliminary Injunction.............................. 9

      B.   There Is No Case or Controversy Between the Debtor and UBS ............................... 11

      C.   UBS’s Subpoenas Were Served with Improper Purpose and in Bad Faith ............... 14

      D. The Case Law Does Not Support UBS’s Position ....................................................... 18

IV.        Conclusion ...................................................................................................................20




Former Employees’ Brief in Support of Response to UBS Motion to Compel                                                                   ii
 Case 21-03020-sgj Doc 87 Filed 06/10/21                               Entered 06/10/21 19:02:31                     Page 3 of 26



                                                 TABLE OF AUTHORITIES
Cases
Ash v. Cort, 512 F.2d 909 (3d Cir. 1975) ..................................................................................20
Hume v. Consolidated Grain & Barge, Inc., 2016 WL 7385699 (E.D. La. Dec. 21, 2016) ........ 19
In re Ford, 170 F.R.D. 504 (M.D. Ala. 1997) ............................................................................20
In re Ramirez, 241 F.R.D. 595 (W.D. Tex. 2006).....................................................................20
MetroPCS v. Thomas, 327 F.R.D. 600 (N.D. Tex. 2018) .................................................... 18-20
Wiwa v. Royal Dutch Petroleum Co., 392 F.3d 812 (5th Cir. 2004). ....................................... 19
Statutes
Fed. R. Civ. P. 26. .................................................................................................................... 19
Fed. R. Civ. P. 27. .....................................................................................................................20




Former Employees’ Brief in Support of Response to UBS Motion to Compel                                                                  iii
 Case 21-03020-sgj Doc 87 Filed 06/10/21         Entered 06/10/21 19:02:31       Page 4 of 26




     BRIEF IN SUPPORT OF FORMER EMPLOYEES’ RESPONSE TO UBS MOTION TO COMPEL AND
               REPLY IN SUPPORT OF THE FORMER EMPLOYEES’ MOTION TO QUASH

        Mary Kathryn Lucas (neé Irving), John Paul Sevilla, Scott Ellington, Isaac Leventon,

and Matthew DiOrio (collectively, the “Former Employees”) file this brief in support of

their response to UBS’s motion to compel (Adv. Dkt. No. 74) (the “Motion to Compel”)

and memorandum of law in support (Adv. Dkt. No. 76) (the “Memorandum in Support”)

and reply in support of the Former Employees’ motion to quash subpoenas and brief in

support (Adv. Dkt. No. 70) (“Motion to Quash”), and in support thereof respectfully state

as follows:

I.      SUMMARY OF THE ARGUMENT

        1.    The Court should first ask itself, “Why are we here?” UBS and the Debtor

substantively agree with UBS’s requested injunctive relief, and procedurally have twice

agreed to the relief in a TRO and in an unopposed preliminary injunction. Why not just

agree to the permanent injunction and be done? The answer: to create an artificial dispute

necessary to get the Court to exercise its power against third parties.

        2.    The Court should deny the Motion to Compel because: (i) the issue is moot;

(ii) there is no actual live controversy for which additional evidence (either documentary

or testimonial) is needed for the Court to enter an order granting the relief sought; and

(iii) UBS, with the Debtor’s cooperation, has manufactured an artificial “dispute” for the

improper purpose of harassing third parties on a fishing expedition for information it hopes

to use in potential litigation unrelated to the request for injunctive relief.

        3.    First, the Motion to Compel is moot. The subpoenas at issue in both the

Motion to Compel and the Motion to Quash were issued solely in connection with UBS’s
Case 21-03020-sgj Doc 87 Filed 06/10/21         Entered 06/10/21 19:02:31      Page 5 of 26




request for preliminary injunction, not the permanent injunction. Indeed, UBS has stated

in twenty-two different documents—including the live subpoenas currently at issue before

this Court—that it needed discovery in connection with its request for a preliminary

injunction without even one mention of the permanent injunction. It is, therefore,

indisputable that the subpoenas for documents and testimony were issued only in

connection with UBS’s request for a preliminary injunction. The Debtor has definitively

stated that it is not opposed to UBS’s request for entry of a preliminary injunction identical

to the TRO that the Court has already entered (which the Debtor also did not oppose). So,

there is no need either for discovery or a hearing on the request for preliminary injunction.

No party to the proceeding opposes the relief sought, and no evidence at all—let alone

evidence from the non-party Former Employees—is required for UBS to obtain the order

it seeks, which the Court could enter today.

       4.     Second, UBS’s protestations to the contrary notwithstanding, this proceeding

represents the very definition of friendly-party litigation. The Debtor is not opposed to the

TRO or the preliminary injunction, and while the Debtor has so far refused to say whether

it supports or opposes UBS’s request for a permanent injunction (with terms identical to

the TRO and preliminary injunction), the Debtor has offered no reasonable justification as

to why it is able to agree to the TRO and preliminary injunction but not consent to a

permanent one, or how the discovery sought by UBS from the non-party Former Employees

would have any bearing on the Debtor’s position on the permanent injunction.

       5.     The Debtor is bound by the terms of the Settlement Agreement not only to

cooperate but to align with UBS in the “investigation and prosecution of claims or requests



Former Employees’ Brief in Support of Response to UBS Motion to Compel                      2
Case 21-03020-sgj Doc 87 Filed 06/10/21         Entered 06/10/21 19:02:31      Page 6 of 26




for injunctive relief against the Funds.” Settlement Agreement, ¶ 1(c); Settlement Mot. Hr’g

Tr., May 21, 2021, 114:1-5. According to Jim Seery (the Debtor’s CEO, independent board

member, and authorized signatory), the Settlement Agreement will “take care of all

disputes between UBS and the Debtor.” Settlement Mot. Hr’g Tr. 124:22-24. Mr. Seery also

acknowledges that the Debtor is only defending the Complaint in its capacity as manager

of the Funds. Settlement Mot. Hr’g Tr. 125:4-9. If that is so, then under the Settlement

Agreement the Debtor must assist UBS in obtaining the relief UBS seeks, as the only relief

sought in the Complaint is “injunctive relief against the Funds.” The Debtor cannot possibly

oppose the relief sought without being in material breach of the Settlement Agreement.

And the Debtor knows this.

       6.     UBS knows this, too, which illustrates the third reason the Court should deny

the Motion to Compel: UBS is abusing the bankruptcy process and seeking non-party

discovery in bad faith and for improper purposes. UBS knows the Debtor supports the TRO

and the preliminary injunction and is contractually prohibited from opposing the

permanent injunction. Yet, despite knowing all this, on the day after the parties settled

their disputes, UBS filed the Complaint alleging that UBS had “information” causing it to

believe that without a preliminary injunction “the Debtor will engage in the Prohibited

Conduct . . . by, inter alia: (i) putting the Transferred Assets further out of UBS’s reach to

satisfy the Phase I Judgment . . . .” Compl. at 17, ¶ 47. UBS also alleged that an injunction

was necessary because without it the Debtor might “allow the transfer to Sentinel or its

affiliates of the Sentinel Redemption payment or the CDO Fund Assets . . . .” Compl.

at 18, ¶ 49. UBS does not explain in the Complaint why—just a day after Mr. Seery signed



Former Employees’ Brief in Support of Response to UBS Motion to Compel                      3
Case 21-03020-sgj Doc 87 Filed 06/10/21         Entered 06/10/21 19:02:31       Page 7 of 26




the Settlement Agreement on behalf of the Debtor—UBS believed the Debtor would breach

the Settlement Agreement to “engage in the Prohibited Conduct.”

       7.     In its answer to the Complaint (filed five days after the Court entered the

order approving the Settlement Agreement), rather than deny UBS’s allegations that the

Debtor would breach the Settlement Agreement by engaging in Prohibited Conduct unless

enjoined from doing so, the Debtor merely denied having “knowledge or information

sufficient to form a belief as to the truth of the allegations set forth in paragraph 47 of the

Complaint.” Answer at 7, ¶ 47.

       8.     In the Complaint, UBS asserts purported concerns that the Debtor might

engage in “Prohibited Conduct” even though UBS knows that the Debtor has contractually

obligated itself to not engage in such conduct. There was no reason for UBS to make these

dubious allegations if all it wanted was entry of an order granting the injunctive relief. UBS

and the Debtor, having just executed the Settlement Agreement, could have (and should

have) submitted an agreed order with the Complaint, and the Court almost certainly would

have entered it. But they did not. Why not?

       9.     It appears that UBS had an ulterior motive in filing the Complaint, and the

Debtor filed a completely non-committal answer to it in cooperation with UBS. The Debtor

is working in concert with UBS (as it is obligated to do under the Settlement Agreement)

to obtain the injunctive relief that UBS seeks. But the Debtor is cooperating not by simply

and unequivocally stating its assent to the entry of a preliminary and then a permanent

injunction (which would be the most natural and reasonable interpretation of the Debtor’s

obligation to cooperate under the Settlement Agreement). Rather, the Debtor is



Former Employees’ Brief in Support of Response to UBS Motion to Compel                       4
 Case 21-03020-sgj Doc 87 Filed 06/10/21       Entered 06/10/21 19:02:31      Page 8 of 26




“cooperating” by helping UBS maintain the illusion that they are “adversaries” in this

proceeding, so as to keep the matter alive for the sole purpose of providing UBS a favorable

forum to pursue discovery against non-parties on an uneven playing field and for the

improper purposes of harassment, intimidation, scapegoating, and obtaining information

they hope to use in potential future litigation. UBS has manufactured an adversary

proceeding that is anything but adversarial and has weaponized the discovery process. This

Court should not reward such chicanery.

II.     FACTUAL AND PROCEDURAL BACKGROUND

        10.    Following more than a decade of protracted litigation, the Debtor and the

largest creditor in its bankruptcy case, UBS, announced at the Debtor’s plan-confirmation

hearing on February 2, 2021 that they had settled all disputes between them. Under that

settlement, the Debtor agreed “to assist UBS, to the extent possible, with the conveyance

of CDO Fund’s assets to UBS.” See Main Case Dkt. No. 2199 (the “Settlement Motion”),

at 3, ¶ 4.

        11.    In February and March 2021, the Debtor and UBS re-opened negotiations on

their settlement, purportedly in light of allegedly new information concerning a 2017

transaction between Highland and an offshore insurer. See id. at 6, ¶ 10. The result of these

negotiations was a revised settlement agreement, under which the Debtor agreed to spend

up to $3 million (subject to some contingent repayment provisions) “to assist UBS in its

collection efforts against the Funds in the State Court litigation and its pursuit of other

claims.” See id. at 2, ¶ 2.




Former Employees’ Brief in Support of Response to UBS Motion to Compel                     5
Case 21-03020-sgj Doc 87 Filed 06/10/21        Entered 06/10/21 19:02:31      Page 9 of 26




       12.    Having agreed on revised terms, on March 30, 2021 UBS and the Debtor

executed a settlement agreement (the “Settlement Agreement”), and on April 15, 2021 the

Debtor filed the Settlement Motion seeking the Court’s approval of the Settlement

Agreement under Bankruptcy Rule 9019. After a hearing held on May 22, 2021, the Court

entered an order on May 27, 2021 granting the Settlement Motion and approving the

Settlement Agreement. See Main Case Dkt. No. 2389.

       13.    Under the Settlement Agreement approved by the Court:

              HCMLP will use reasonable efforts to (i) cause CDO Fund
              to pay the Insurance Proceeds in full to UBS as soon as
              practicable, but no later than within 5 business days of CDO
              Fund actually receiving the Insurance Proceeds from or on
              behalf of Sentinel; (ii) if Sentinel refuses to pay the Insurance
              Proceeds, take legal action reasonably designed to recover the
              Insurance Proceeds or the MSCF Interests or to return the
              Transferred Assets to the Funds to satisfy the Phase I Judgment
              and in addition shall provide reasonable assistance to UBS
              in connection with any legal action UBS takes to recover
              the Insurance Proceeds or to return the Transferred Assets to
              the Funds to satisfy the Phase I Judgment or obtain rights to
              the MSCF interests, including but not limited to the
              redemption payments in connection with the MSCF Interests;
              (iii) cooperate with UBS and participate (as applicable) in
              the investigation or prosecution of claims or requests for
              injunctive relief against the Funds, Multi-Strat,
              Sentinel . . . .

Settlement Agreement § 1(c) (emphasis added); see also Settlement Mot. Hr’g Tr. 117:20-24.

       14.    On March 31, 2021, the day after UBS and the Debtor signed the Settlement

Agreement, UBS filed under seal the Complaint that initiated the above-captioned

proceeding, alleging that UBS has information causing it to believe that the Debtor, under

Mr. Seery’s management and control, will engage in “Prohibited Conduct,” which is defined

as making “payments or further transfers to Sentinel or any of its affiliates . . . .” Compl.


Former Employees’ Brief in Support of Response to UBS Motion to Compel                     6
Case 21-03020-sgj Doc 87 Filed 06/10/21               Entered 06/10/21 19:02:31           Page 10 of 26




at 17, ¶ 47. UBS does not elaborate in the Complaint why it thinks Mr. Seery would engage

in such Prohibited Conduct. But UBS’s sole stated reason for needing injunctive relief is its

concern that, absent that relief, Mr. Seery would “allow the transfer to Sentinel or its

affiliates of the Sentinel Redemption payment or the CDO Fund Assets . . . .” Compl.

at 18, ¶ 49.

        15.     On April 9, 2021 UBS obtained a temporary restraining order enjoining and

restraining the Debtor “from making or allowing funds under its management or control

(including, but not limited to, Multi-Strat and CDO Fund) to make any payments or further

transfers to Sentinel or any of its affiliates or any transferee of the Sentinel Entities,

consisting of, resulting from, or relating to the Transferred Assets 2 until this Court’s

decision on UBS’s requested preliminary injunction.” (Adv. Dkt. No. 21) (the “TRO”). The

Debtor agreed to entry of the TRO. The “Prohibited Conduct” enjoined by the TRO is

precisely the same conduct that UBS seeks to enjoin with the preliminary and permanent

injunctions. See Compl. at 19.

        16.     Shortly after filing the Complaint under seal, UBS began bombarding the

Former Employees with document and deposition subpoenas, seeking documents and

testimony on an expedited basis purportedly relating to the Complaint and Motion for TRO

and preliminary injunction that the Former Employees were not permitted to see. Over the

next six weeks or so, counsel for UBS and counsel for the Former Employees negotiated the


        2
           “Transferred Assets” is not defined in the TRO, but the Complaint defines “Transferred Assets” as
Highland’s ownership of “all or substantially all of the Funds’ hundreds of millions of dollars’ of assets”
including, “among other assets: (i) a redemption interest in Multi-Strat (the ‘Sentinel Redemption’) and
(ii) assets held by CDO Fund related to Greenbriar CLO Ltd., Greenbriar Corp., Aberdeen Loan Funding Ltd.,
Eastland CLO Ltd., Grayson CLO Ltd., Valhalla CLO Ltd., and Governance Re, Ltd., including cash payments
related to those assets (collectively, the ‘CDO Fund Assets’). Compl. at 3, ¶ 3.


Former Employees’ Brief in Support of Response to UBS Motion to Compel                                    7
Case 21-03020-sgj Doc 87 Filed 06/10/21                 Entered 06/10/21 19:02:31           Page 11 of 26




terms of a confidentiality agreement and sought (unsuccessfully) to resolve issues relating

to the subpoenas without the need for Court intervention. 3

       17.        On May 3, 2021, the Debtor and UBS filed a stipulation under which UBS

agreed to allow the Debtor additional time to answer the Complaint, see Adv. Dkt. No. 52,

and on May 14, 2021 the Debtor and UBS filed a stipulation and proposed scheduling order

asking the Court to set a trial on the Complaint for the week of October 17, 2021. See

Adv. Dkt. No. 69.

       18.        On May 22, 2021, the Court held a hearing on the Settlement Agreement, at

which Mr. Seery testified that all disputes between UBS and the Debtor were resolved.

Settlement Mot. Hr’g Tr. 124:22-24. Following the Court’s approval of the Settlement

Agreement, the only capacity in which the Debtor is opposed to UBS in any litigation is as

proxy for the Funds. Settlement Mot. Hr’g Tr. 125:4-9.

       19.        In its answer to the Complaint filed on June 2, 2021, the Debtor—rather

remarkably—states that it lacks “knowledge or information sufficient to form a belief as to”

whether the Debtor under Mr. Seery’s management and control will engage in Prohibited

Conduct in the absence of a preliminary and permanent injunction. Answer ¶ 47

(Adv. Dkt. No. 84). The Debtor does not elaborate on what information it lacks that would

enable it to determine whether it intends to engage in Prohibited Conduct (which would

be a breach of the Settlement Agreement). Most notably, the Debtor’s answer, unlike every

standard answer in litigation, does not deny that the plaintiff is entitled to the relief it seeks.

The Complaint seeks the same injunctive relief in three stages: TRO, preliminary


       3
           See the Motion to Quash at 2-6, ¶¶ 5-22 for a detailed review of such negotiations.


Former Employees’ Brief in Support of Response to UBS Motion to Compel                                  8
Case 21-03020-sgj Doc 87 Filed 06/10/21        Entered 06/10/21 19:02:31      Page 12 of 26




injunction, and then permanent injunction. The Debtor answers that it agrees to the first,

is unopposed to the second, and is intentionally silent as to the third, which is the sole

remaining potential dispute. Indeed, the Debtor’s “answer” leaves unanswered the central

question: “Is there a live dispute between UBS and the Debtor that would permit the Court

to grant the Motion to Compel?”

III.   ARGUMENT AND AUTHORITIES

       A.     The Debtor Has Agreed to the TRO and Preliminary Injunction

       20.    In their Motion to Quash filed on May 15, 2021, the Former Employees noted

that UBS had asserted in its Complaint that the Debtor was unopposed to UBS’s request

for injunctive relief, including the request for a preliminary injunction. Compl. at 18, ¶ 48;

Mot. to Quash at 10, ¶ 27. The Former Employees argued that UBS could not possibly need

discovery in support of an unopposed preliminary injunction. In its Motion to Compel filed

five days later, UBS acknowledged that it was seeking discovery only “to present evidence”

at the yet-to-be-scheduled hearing on its “requested preliminary injunction.” Mot. to

Compel at 3, ¶ 5 (emphasis added). But in its Memorandum in Support, UBS for the first

time argued that “UBS needs (and is entitled to) discovery in order to develop fully a record

supporting good cause to enter a preliminary and permanent injunction.” See UBS Mem.

in Supp. at 20, ¶ 39 (emphasis added). Thus, it was only after the Former Employees pointed

out that the preliminary injunction was unopposed that UBS suddenly changed its

position, now arguing that it needs the Former Employee discovery in support of a

permanent injunction. UBS needs no additional discovery from anyone, let alone the non-

party Former Employees, on its request for a preliminary injunction and is only now moving



Former Employees’ Brief in Support of Response to UBS Motion to Compel                      9
Case 21-03020-sgj Doc 87 Filed 06/10/21        Entered 06/10/21 19:02:31    Page 13 of 26




the goalposts and arguing it needs discovery on the permanent injunction to make it appear

there is still some point of contention with the Debtor.

       21.    UBS’s own papers contradict its revisionist narrative. For example, on

April 2, 2021, each of UBS’s subpoenas directed at the Former Employees stated the

subpoenas were being issued “in connection with Plaintiffs’ Motion for a Temporary

Restraining Order and Preliminary Injunction against Highland Capital Management,

L.P.” See Adv. Dkt. No. 75, UBS App. at Exs. 1–5 (five subpoenas to Former Employees)

(emphasis added). UBS repeated on April 15, 2021 that it needed the discovery in connection

with the preliminary injunction. See id. at Ex. 10–14 (five amended subpoenas to Former

Employees). UBS repeated a third time—on May 7, 2021—that it needed the discovery in

connection with the preliminary injunction. See Adv. Dkt. Nos. 55, 56, 58, 59, and 60

(Notices of Deposition to Former Employees). Furthermore, UBS sought six other

depositions of third parties, all solely in connection with the preliminary injunction. See

Adv. Dkt. Nos. 23-5, 35, 36, 39, 47, and 57.

       22.    And on April 26, 2021, in connection with a motion for protective order filed

by another non-party from whom UBS sought discovery, UBS stated that “it needs (and is

entitled to) discovery in order to develop fully the record to support its requested

preliminary injunction and present evidence at a hearing on such request . . . . To that

end, on April 1, 2021, UBS began attempting to serve discovery requests on . . . former

Debtor employees.” See Adv. Dkt. No. 38, ¶ 3 (UBS’s response to Dondero motion).

       23.    Because UBS issued the subpoenas solely in connection with its request for a

preliminary injunction, and the Debtor is not contesting that relief, there is no need for



Former Employees’ Brief in Support of Response to UBS Motion to Compel                   10
Case 21-03020-sgj Doc 87 Filed 06/10/21       Entered 06/10/21 19:02:31      Page 14 of 26




any discovery from the Former Employees. Accordingly, the Court should deny the Motion

to Compel as moot and grant the Motion to Quash.

       B.     There Is No Case or Controversy Between the Debtor and UBS

       24.    The plaintiff UBS and the nominal “defendant” Highland Capital

Management, L.P. are not actual adversaries in this proceeding. The Debtor, at least, has

admitted as much. At the hearing on the Settlement Motion, Mr. Seery (testifying on behalf

of the Debtor) acknowledged that the Settlement Agreement resolves all the disputes

between UBS and the Debtor: “Q: And will this settlement, if approved, take care of all

disputes between UBS and the Debtor? A: I believe it will, yes.” Settlement Mot. Hr’g Tr.

124:18–24. Mr. Seery also acknowledged that the Debtor is a defendant in this proceeding

solely in its capacity as a representative of the Funds. Id. 124:25–125:9. Mr. Seery further

testified that under the Settlement Agreement the Debtor has “certain obligations” and

that the Debtor would “continue to adhere to those obligations.” Settlement Mot. Hr’g Tr.

125:19-21. Those obligations include using “reasonable efforts to cooperate and participate

(as applicable) in the investigation or prosecution of claims or requests for injunctive

relief against the Funds.” See Settlement Agreement, § 1(c) (emphasis added).

       25.    The Debtor simply cannot both defend the Funds and simultaneously adhere

to its contractual undertaking to prosecute the Funds for the same claims. Assuming the

Debtor did not breach its contractual obligations with UBS just a day after making them,

the Court can only be left with one conclusion: acting as a paper-tiger “defendant” in this

proceeding is how the Debtor is cooperating with UBS, setting up a friendly party for the

purpose of taking discovery from non-parties who lack the full procedural rights and



Former Employees’ Brief in Support of Response to UBS Motion to Compel                    11
Case 21-03020-sgj Doc 87 Filed 06/10/21        Entered 06/10/21 19:02:31      Page 15 of 26




constitutional due-process protections of parties. The nature of the Debtor’s cooperation

is also evident from the fact that Debtor’s counsel has so far refused to respond in any way

to a letter sent by email a month ago (May 10, 2021) to five of the Debtor’s attorneys of

record asking for the Debtor’s position on the relief sought in the Complaint. A true

adversary would have had no problem answering that correspondence stating its

opposition to the relief. Nor would a true adversary omit from its answer a request that the

Court deny the relief sought by the plaintiff, as the Debtor did here.

       26.    For its part, UBS argues there is a dispute with the Debtor because UBS fears

that “[i]n the absence of injunctive relief . . . the Debtor will engage in the Prohibited

Conduct,” defined as the Debtor making or allowing its funds to make any further transfers

or payments to Sentinel relating to the assets transferred in 2017. Compl. at 17, ¶ 47. But

UBS’s concerns, assuming they are honestly asserted in the Complaint, appear to be entirely

unfounded, as Mr. Seery’s testimony at the hearing on the Settlement Motion made clear.

Mr. Seery testified that the Debtor has an obligation to cooperate and participate in

recovering the Transferred Assets for UBS, including any such assets at the Funds. See

Settlement Mot. Hr’g Tr. 114:12–115:19; see also Settlement Mot. Hr’g Tr. 116:7–15 & 118:2–10.

And counsel for the Debtor at the hearing on the Settlement Motion stated that the Debtor

was “assisting UBS in recouping the assets that were fraudulently transferred away from

[the Funds].” Settlement Mot. Hr’g Tr. 180:2–14. The Debtor voluntarily undertook this

contractual obligation the day before UBS filed the adversary proceeding. See Settlement

Agmt. § 1(c). Even absent a Court order, UBS’s assertion in the Complaint that it believes




Former Employees’ Brief in Support of Response to UBS Motion to Compel                      12
Case 21-03020-sgj Doc 87 Filed 06/10/21        Entered 06/10/21 19:02:31      Page 16 of 26




the Debtor intends to make, or allow its managed Funds to make, further transfers to

Sentinel is simply not credible.

       27.    Furthermore, examination of UBS’s claims underscores the fact that UBS has

no true party opponent. UBS seeks to enjoin the Funds, acting through the Debtor as their

agent, from making future transfers to Sentinel. See TRO ¶ 2; Compl. at 3, ¶ 3;

Compl. at 5, ¶ 6; Compl. at 17, ¶ 47. The relief therefore affects three potential

counterparties to UBS: the Debtor itself, the Funds (with the Debtor as agent), and Sentinel.

The Debtor has no interest as a direct litigant; it has settled with UBS and faces no further

liability. The Funds have no interest in defending the case; the Debtor (on their behalf) has

undertaken to send all proceeds from the Transferred Assets to UBS without need for

further Court action. Only Sentinel, the payee on the alleged transfers from the Funds, has

any interest in defending against the injunctive relief. But Sentinel is not a party in this

proceeding.

       28.    It is also notable that UBS admits that the enjoined parties are the Funds, not

the Debtor. Mem. in Support at 20, ¶ 39 (“it is the Debtor’s managed funds that would be

enjoined if UBS’s request for permanent injunction is successful.”). But UBS has not sued

the Funds, only the Debtor as their manager. If UBS had sued the Funds, it likely would

have had to sue them in New York or at least in District Court. UBS’s creative selection of

its “defendant” seeks to create jurisdiction in this Court where there is none.

       29.    Instead of suing the Funds, UBS has sued only the Debtor. At the same time,

UBS claims to have brought its lawsuit for the benefit of the Debtor. UBS’s Complaint

states that “in the absence of injunctive relief, UBS and the Debtor will be irreparably



Former Employees’ Brief in Support of Response to UBS Motion to Compel                     13
Case 21-03020-sgj Doc 87 Filed 06/10/21        Entered 06/10/21 19:02:31     Page 17 of 26




harmed.” Compl. at 17, ¶ 47 (emphasis added). UBS and the Debtor are united in seeking

the Court’s imprimatur on their agreement to withhold further payments from the Funds

to Sentinel without including Sentinel or the Funds themselves as parties.

       30.    Finally, UBS’s argument that “regardless of the Debtor’s stance,” UBS needs

discovery “to develop fully a record supporting good cause to enter a preliminary and

permanent injunction” is spurious. Mem. in Support at 20, ¶ 39. UBS needs no “record” for

the Court to enter an order granting the relief UBS seeks in its Complaint. The only parties

to the action agree that such an order should be entered. The only plausible reason for

needing “to develop fully a record” is if UBS anticipates an appeal from that order. But only

the Debtor has standing to appeal, and the Debtor not only apparently has no inclination

to appeal, but would be in breach of the Settlement Agreement if it did so (and Mr. Seery

has testified that the Debtor intends to “adhere to those obligations” it has under the

Settlement Agreement. Settlement Mot. Hr’g Tr. 125:19-21). Absent opposition from the

Debtor, UBS has no need to either make or defend its “record” against any party to this

proceeding.

       C.     UBS’s Subpoenas Were Served with Improper Purpose and in Bad Faith

       31.    UBS and the Debtor at any time could submit a proposed agreed order

granting the relief requested in the Complaint. They have already agreed twice; why not a

third time? Why haven’t they? Why won’t they?

       32.    UBS had ulterior motives in filing the Complaint without an accompanying

proposed agreed order (despite having reached a global settlement of its dispute with the

Debtor the day before the Complaint was filed). UBS, with the Debtor’s cooperation, is



Former Employees’ Brief in Support of Response to UBS Motion to Compel                    14
Case 21-03020-sgj Doc 87 Filed 06/10/21               Entered 06/10/21 19:02:31          Page 18 of 26




using this Court for an improper purpose—to harass, intimidate, scapegoat, and run up the

legal bills of the non-party Former Employees in an attempt to find support for whatever

causes of action UBS is trying to manufacture against the Former Employees and others. In

doing so, UBS is abusing the bankruptcy process.

        33.     That the Debtor is cooperating with UBS by helping UBS maintain the

illusion that there is an actual controversy requiring extensive discovery from non-parties

is evident from the way the two parties to the proceeding have behaved over the last few

months. First, UBS and the Debtor agreed to have the Complaint filed under seal so the

non-parties from whom UBS sought discovery would not know the nature of the

proceeding and would, therefore, be prejudiced in their ability to defend themselves. UBS

certainly knew that their discovery requests would be met with a reasonable request by the

Former Employees to see the Complaint to which the requests purportedly related. When

that request inevitably was made, UBS responded by offering to make the Complaint

available only upon acceptance of unreasonable conditions (such as agreeing—before

seeing the Complaint—not to oppose the discovery requests). 4

        34.     UBS then used the delay that they had created by insisting on unreasonable

terms for providing the sealed Complaint to the Former Employees—conditions they knew

could not and would not be accepted—as bogus “grounds” for its Motion to Compel and

accompanying request for expedited consideration of the same. See Adv. Dkt. No. 79


        4
         Contrary to what UBS claims in the Motion to Compel, the Former Employees only agreed to sign
a confidentiality agreement to obtain a copy of the sealed Complaint after UBS dropped the condition it had
been repeatedly and consistently insisting upon that the Former Employees agree before seeing the
Complaint that they would not object to any of the propounded discovery requests. UBS did not drop that
condition until early May, at which point counsel for the Former Employees signed the confidentiality
agreement expeditiously.


Former Employees’ Brief in Support of Response to UBS Motion to Compel                                  15
Case 21-03020-sgj Doc 87 Filed 06/10/21       Entered 06/10/21 19:02:31      Page 19 of 26




at 3, ¶ 5. At the same time that they were pressing for discovery from the Former Employees

on an accelerated schedule, they agreed to extend the Debtor’s deadline for answering the

Complaint all the way to June 2, 2021 (doubling the response time), apparently thinking it

would be advantageous for the Debtor not to have to state its position on the relief sought

until after UBS had obtained the discovery it was seeking from non-parties. See

Adv. Dkt. No. 52. During the same timeframe (mid-May), UBS and the Debtor submitted a

stipulated scheduling order asking the Court for the trial on the Complaint to be set for

mid-October. See Adv. Dkt. No. 69.

       35.    Once the Former Employees were finally able to read the Complaint, it was

clear why UBS and the Debtor initially did not want them to see it. The Complaint

confirmed what the Former Employees suspected, namely that the Debtor did not oppose

the relief sought. Compl. at 18, ¶ 48. After the Court thwarted UBS’s and the Debtor’s

scheme to put off the answer deadline until after UBS had completed its fishing expedition

against non-parties (by denying UBS’s request to expedite the hearing on the Motion to

Compel), the Debtor was forced to file its answer to the Complaint on June 2, 2021. That

answer contains no expression of opposition to the relief sought in the Complaint. Indeed,

despite UBS’s mocking the Former Employees for their “prediction” that the Debtor would

not oppose entry of the preliminary injunction, see Mem. in Support at 20, ¶ 48, the Debtor

explicitly confirmed it in its answer to the Complaint. See Answer at 8, ¶ 48. Nevertheless,

although the Debtor’s position on the preliminary injunction was finally smoked out with

the filing of its answer, the Debtor continues to “cooperate” with UBS by craftily refusing

to take a position on the permanent injunction, claiming (incredibly) that it lacks



Former Employees’ Brief in Support of Response to UBS Motion to Compel                   16
Case 21-03020-sgj Doc 87 Filed 06/10/21          Entered 06/10/21 19:02:31       Page 20 of 26




information to know whether it intends to engage in prohibited conduct, as UBS alleges in

the Complaint. See Answer at 7, ¶ 47.

       36.    The idea that UBS needs to conduct discovery on the Former Employees in

order for the Debtor to make up its mind on whether it supports or opposes a permanent

injunction is illogical. Indeed, UBS and the Debtor had enough information about the

Sentinel 2017 transaction to renegotiate the terms of their global settlement, putting a value

on claims related to it and agreeing on revised settlement amounts. UBS and the Debtor

apparently had sufficient information to accuse the Former Employees of a parade of

vaguely defined horribles in the Complaint, in the Settlement Motion, at the hearing on

the Settlement Motion, and in the Motion to Compel. Yet, somehow, they want the Court

to believe that the only way the Debtor can ascertain whether it opposes a permanent

injunction (while supporting precisely the same TRO and preliminary injunction) is for

UBS to take extensive discovery on the non-party Former Employees. This beggars belief.

       37.    UBS and the Debtor should have resolved if there is a dispute before seeking

to invoke the Court’s power to adjudicate the dispute. Presumably, UBS could take Mr.

Seery’s deposition and ask whether the Debtor is opposed to a permanent injunction and,

if so, why (and also how the Debtor could take that position without breaching the

Settlement Agreement). And the Debtor, if it needed information from the Former

Employees to determine if it opposes the permanent injunction, could have asked the

Former Employees any time after the alleged February discovery of the Sentinel Transfer.

The Debtor never did so. UBS and (apparently) the Debtor both want discovery, enforced

by Court power, before they can even tell the Court if there is a dispute. If there is a dispute,



Former Employees’ Brief in Support of Response to UBS Motion to Compel                        17
Case 21-03020-sgj Doc 87 Filed 06/10/21        Entered 06/10/21 19:02:31     Page 21 of 26




then the Debtor must have breached its cooperation obligations the day after settling with

UBS, and somehow this was never mentioned at the Settlement Motion hearing.

Alternatively, there is no dispute, and therefore the Court has no power to enforce the UBS

subpoenas against the Former Employees.

          D.    The Case Law Does Not Support UBS’s Position

          38.   Revealingly, UBS fails to describe a single case in its Motion to Compel

factually similar to the one at hand. In addition, UBS wrongly calls into question the Former

Employees’ reliance on MetroPCS. In that case, the District Court quashed a subpoena

sought by a plaintiff directed at a third party, finding the subpoena unduly burdensome

under Rule 26. MetroPCS v. Thomas, 327 F.R.D. 600, 627 (N.D. Tex. 2018). According to the

District Court, this was because the only basis for the subpoena was that a witness testified

that the third party “may be involved in a scheme” with a defendant in the plaintiff’s

lawsuit. Id. at 628 (emphasis added). As such, the third party’s testimony was unnecessary

to “prove or support” the plaintiff’s claim. Id. The same is true here: the Former Employees’

testimony is completely unnecessary for UBS to prove or support its request for injunctive

relief.

          39.   In MetroPCS, the District Court also quashed the subpoena because it found

no evidence in the record that the third party’s testimony would be relevant to the

plaintiff’s lawsuit. See id. The same is also true here. The Former Employees’ evidence was

not necessary for agreement on the TRO or the preliminary injunction, and therefore likely

it would be unnecessary for the same relief being made into a permanent injunction. As

such, it is not relevant to the relief sought in the Complaint. The holding in MetroPCS is



Former Employees’ Brief in Support of Response to UBS Motion to Compel                    18
Case 21-03020-sgj Doc 87 Filed 06/10/21                Entered 06/10/21 19:02:31            Page 22 of 26




compelling. As explained in the Former Employees’ Motion to Quash, the District Court in

MetroPCS found that “non-parties have greater protections from discovery.” Id. at 610

(citing Hume v. Consolidated Grain & Barge, Inc., Civ. A. No. 15-935, 2016 U.S. Dist. LEXIS

176538, 2016 WL 7385699, at *3 (E.D. La. Dec. 21, 2016) (quoting E. Laporte and J. Redgrave,

A Practical Guide to Achieving Proportionality Under New Federal Rule of Civil Procedure 26,

2015 Fed. Cts. L. Rev. 19, 57 (2015))). And “burdens on non-parties will impact Rule 26’s

proportionality analysis.” 5 MetroPCS, 327 F.R.D. at 610. This Court should adopt the same

framework and reach the same conclusion as MetroPCS: the depositions sought by UBS

directed at the Former Employees are unduly burdensome because the testimony sought

is unnecessary for UBS to prove or support the relief it seeks in the Complaint. For these

reasons, in keeping with MetroPCS, the Motion to Compel should be denied and the

Motion to Quash granted.

        40.     UBS also wrongly claims that In re Ramirez is inapplicable to the facts of this

case. In re Ramirez stands for the proposition that “Rule 27 may not be used as a vehicle for

discovery prior to filing a complaint . . . . It is only available in special circumstances to

preserve known testimony that could otherwise be lost.” In re Ramirez, 241 F.R.D. 595, 596

(W.D. Tex. 2006) (citing Ash v. Cort, 512 F.2d 909, 912 (3d Cir. 1975)). See also In re Ford, 170

F.R.D. 504, 507 (M.D. Ala. 1997) (“Here, Ford seeks to discover or uncover testimony, not

to perpetuate it. . . . Ford simply wants to know who shot Roberts and why. Rule 27 simply




        5
          The cases cited in MetroPCS make clear that if a would-be deponent is a third party, then the third
party is entitled to heightened protection under a Rule 26 analysis. See, e.g., Wiwa v. Royal Dutch Petroleum
Co., 392 F.3d 812, 818 (5th Cir. 2004) (“Further, if the person to whom the document request is made is a non-
party, the court may also consider the expense and inconvenience to the non-party.” (collecting cases).


Former Employees’ Brief in Support of Response to UBS Motion to Compel                                     19
Case 21-03020-sgj Doc 87 Filed 06/10/21                  Entered 06/10/21 19:02:31            Page 23 of 26




does not provide for such discovery.”). In In re Ramirez, a District Court denied an order

permitting a deposition because the plaintiff failed to “adequately set forth a basis” why

there was “an immediate need to perpetuate [the] testimony.” In re Ramirez, 241 F.R.D.

at 596. It is true that the plaintiff sought discovery before filing a lawsuit. But this is only

half the story. 6 The District Court’s primary justification for disallowing the deposition was

that the plaintiff had not shown an immediate need for it. See id. In the same way, UBS has

not demonstrated that the Former Employees’ testimony will be lost if not preserved by

this Court under Rule 27. 7 Consequently, In re Ramirez dictates that, in the absence of a

lawsuit to which they are parties or for which their testimony is necessary to the resolution

of the case or controversy, the depositions of the Former Employees should not be allowed.

IV.         CONCLUSION

            41.      UBS has not and cannot explain how there is a case in controversy permitting

the Court to use its powers to compel third-parties. In sum, the Court will note the

inconsistencies between the title “adversary” and how the parties have acted in this alleged

dispute:

      (1)         The Debtor agreed to cooperate in prosecuting the very claims for injunctive
                  relief it allegedly is defending;

      (2)         The Debtor and UBS undertook this cooperation the day before UBS filed this
                  action;




          And indeed, a potential red herring. In In re Ramirez, the District Court never articulated that it
            6

disallowed the deposition only because the lawsuit had not been filed yet. On the contrary, the District
Court appears to indicate, in dicta, that it may be possible to take a deposition before filing a lawsuit in some
cases.
        7
          Furthermore, the underlying logic of In re Ramirez is persuasive to this case because there is no true
controversy here (as UBS and the Debtor have settled their claims against each other).


Former Employees’ Brief in Support of Response to UBS Motion to Compel                                        20
Case 21-03020-sgj Doc 87 Filed 06/10/21        Entered 06/10/21 19:02:31      Page 24 of 26




   (3)    The Debtor agreed both in the Settlement Agreement and again at the
          Settlement Motion hearing that it would take the very actions sought by UBS in
          the permanent injunction;

   (4)    At the Settlement Motion Hearing, UBS never alleged that the Debtor’s “defense”
          of this action breached its cooperation obligations in the settlement agreement;

   (5)    UBS, with the Debtor’s agreement, filed the entire proceeding under seal in an
          effort to obfuscate the underlying allegations before taking discovery;

   (6)    UBS attempted to force the Former Employee discovery before the Debtor had
          to file an answer “opposing” UBS’s Complaint;

   (7)    When that timing did not work, the Debtor’s “answer” did not actually oppose
          any relief sought by UBS;

   (8)    Procedurally, the Debtor has agreed twice, in the TRO and preliminary
          injunction, to UBS’s relief, but is coyly silent as to whether it agrees a third and
          final time;

   (9)    Substantively, the Debtor agrees that the transfers to Sentinel were a fraudulent
          transfer, but for some reason has not simply agreed to the permanent
          injunction’s directive not to participate in additional such transfers;

   (10)   UBS’s Complaint stated that the Debtor was not opposed to any of the relief
          sought by UBS, and in fact that the relief was sought to prevent irreparable harm
          to the Debtor;

   (11)   UBS’s Complaint alleges that it needs the injunction to prevent the Debtor from
          permitting further transfers to Sentinel, when the Debtor agreed in writing just
          a day before the Complaint was filed not permit such transfers;

   (12)   The Debtor provided information pre-suit to UBS to support its claims;

   (13)   The Debtor has not opposed a single motion or action of UBS in this proceeding;

   (14)   The Debtor agrees that all of its disputes with UBS are settled; it only is a party
          in its representative capacity of the Funds, but;

   (15)   The Funds, which are the actual enjoined transferors, are not parties;

   (16)   Sentinel, the only entity monetarily impacted by UBS’s relief, is not a party;

   (17)   UBS stated at the April 27 meet-and-confer that it did not know if the Debtor
          was opposed to the preliminary injunction, when UBS had said in its (at-that-




Former Employees’ Brief in Support of Response to UBS Motion to Compel                      21
Case 21-03020-sgj Doc 87 Filed 06/10/21       Entered 06/10/21 19:02:31    Page 25 of 26




            point-still-hidden-from-the-Former-Employees) Complaint that it knew the
            Debtor was unopposed;

   (18)     The subpoenas were issued to obtain evidence for a preliminary injunction
            hearing where the injunction is unopposed and the hearing likely will never
            occur;

   (19)     UBS stated twenty-two times it wanted the discovery for the preliminary
            injunction, and then changed to needing it for the permanent injunction when
            the Former Employees noted the preliminary injunction was unopposed; and

   (20)     UBS wants the discovery to “make a record” for appeal when there is no adverse
            party with standing to appeal.

      42.      UBS may try to explain away each of these inconsistencies. But rather than

accepting each and every strained explanation, the Court should accept the simplest

explanation: UBS and the Debtor are friendly parties creating the appearance of a dispute

to invoke the Court’s power against third-parties. The Court should deny UBS’s Motion to

Compel and grant the Former Employees’ Motion to Quash.




Former Employees’ Brief in Support of Response to UBS Motion to Compel                 22
Case 21-03020-sgj Doc 87 Filed 06/10/21   Entered 06/10/21 19:02:31      Page 26 of 26




Respectfully submitted June 10, 2021

                                       By: /s/ Frances A. Smith
                                       Judith W. Ross
                                       State Bar No. 21010670
                                       Frances A. Smith
                                       State Bar No. 24033084
                                       Eric Soderlund
                                       State Bar No. 24037525
                                       ROSS & SMITH, PC
                                       700 N. Pearl Street, Suite 1610
                                       Dallas, Texas 75201
                                       Telephone: 214-377-7879
                                       Facsimile: 214-377-9409
                                       Email: judith.ross@judithwross.com
                                       frances.smith@judithwross.com
                                       eric.soderlund@judithwross.com


                                       COUNSEL FOR MARY KATHRYN LUCAS
                                       (NEÉ IRVING), JOHN PAUL SEVILLA, SCOTT
                                       ELLINGTON, ISAAC LEVENTON, AND
                                       MATTHEW DIORIO




Former Employees’ Brief in Support of Response to UBS Motion to Compel              23
